Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s amendment details were given in an interview with Lauren Anderson on 07/14/2022. Authorization for this examiner’s amendment was given in an email from Lauren Anderson on 07/19/2022 (see attached email document). 

The application has been amended as follows: 
Claim 1, in lines 12-14, --the at least one holding body is able to selectively (i) [[dip]]engage into the associated receptacle and (ii) [[exit]]be removed from the associated receptacle—
Claim 24, in lines 3-4, --arranged transversely 

Response to Arguments
Applicant’s arguments, see page 1, filed on 06/13/2022, with respect to the amendments of claim 1 and the cancellation of claim 2 have been fully considered. The amendments in claim 1 regarding the at least one convex holding body is configured as a retaining ball (last line of claim 1) have overcome the prior art of record.  Please refer to allowable subject matter for further details. 

Allowable Subject Matter
Claims 1 and 3-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Ruffo (US 2015/0313434) discloses a cleaning machine (item 1, figure 1) comprising: 
at least one cleaning roller (item 4); 
a roller housing (item 2, figures 2-4) having a roller receptacle (item 3, figures 3 and 4) for the at least one cleaning roller, wherein the at least one cleaning roller is exchangeably positioned on the roller housing (item 4 is removable from item 3, paragraphs 0038-0040, figure 4) and the roller receptacle has an opening to the outside (item 6, figure 4); 
a lid (item 7, figures 2-4); 
and a locking device (item 7a, paragraph 0033, figure 6), wherein at least one convex holding body (item 21 is the holding body with an outer edge of item 21 being convex) is arranged on the roller housing, wherein a pivotable bracket (item 22) is arranged on the lid, wherein at least one receptacle (item 20 is the receptacle for item 21 as the back wall of item 20 connects with the inner wall of item 21) for the at least one holding body is arranged on the pivotable bracket, 
wherein in a release position of the pivotable bracket, the at least one holding body is able to be removed from the associated receptacle (figure 3), 
and wherein in a locking position of the pivotable bracket, an exit of the associated receptacle is blocked (figure 2). 
The above structure from Ruffo is consistent with the applicant’s claimed invention from claim 1; however, Ruffo, alone or in combination, does not teach, suggest or make obvious wherein the at least one convex holding body is configured as a retaining ball as required by the claim, in combination with the additional elements of the claim. 

Regarding claim 1, the prior art of record Song (US Patent No. 9,924,843) discloses a cleaning machine (item 1, figure 5) comprising: 
at least one cleaning roller (item 3, figure 5); 
a roller housing (item 10, figure 5) having a roller receptacle (receptacle is defined as space on front end of item 10 which holds item 3, figure 5) for the at least one cleaning roller, 
wherein the at least one cleaning roller is exchangeably positioned on the roller housing (item 3 is removable from item 20, column 2, lines 4-7) and the roller receptacle has an opening to the outside (opening is defined as top of the roller when item 20 is opened, figure 5); 
a lid (item 20, figure 5); 
and a locking device (includes items 102 and 205, column 12, line 66 to column 12, lines 1-3; figure 5), wherein at least one convex holding body (item 102 is the holding body with an outer edge of item 102 being convex) is arranged on the roller housing, 
wherein a pivotable bracket is arranged on the roller housing (item 104 is on item 10, figure 4), wherein at least one receptacle for the at least one holding body is arranged on the lid (item 205 is an opening for item 102, figure 5), 
wherein in a release position of the pivotable bracket, the at least one holding body is able to be removed from the associated receptacle (figure 5), 
and wherein in a locking position of the pivotable bracket, an exit of the associated receptacle is blocked. 
However, Song, alone or in combination, does not teach, suggest or make obvious wherein a pivotable bracket is arranged on the lid , wherein at least one receptacle for the at least one holding body is arranged on the pivotable bracket, as well as the at least one convex holding body is configured as a retaining ball as required by the claim, in combination with the additional elements of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s super/visor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723